Citation Nr: 1229280	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-33 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for dyshidrotic eczema.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1965 to June 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2011, the Board remanded this issue for additional evidentiary development.  It has since been returned to the Board for further appellate action.  In addition to remanding this issue, the Board also released a decision regarding six other issues that were part of the same appeal.  The Board denied service connection for hypertrophic cardiomyopathy, a seizure disorder, bursitis of the joints, erectile dysfunction, peripheral neuropathy, and irritable bowel syndrome.  The Board's decision with respect to those issues is final.  See 38 C.F.R. § 20.1100 (2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran did not sustain an injury or disease in service involving the skin.

4.  Symptoms of dyshidrotic eczema were not chronic in service.

5.  Symptoms of dyshidrotic eczema have not been continuous since service separation.

6.  The Veteran's current dyshidrotic eczema is not related to service.


CONCLUSION OF LAW

Dyshidrotic eczema was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a May 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for dyshidrotic eczema, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  The Veteran provided a release to obtain records from St. Joseph Medical Center, and the RO obtained those records.  

The Board acknowledges that, in a February 2008 nurse practitioner examination, it was noted that the Veteran "discussed the possibility of applying for Social Security disability due to his multiple medical problems."  The Board finds that this entry does not suggest that the Veteran was planning to apply to SSA or that he had applied to SSA, including for the disability for which he was seeking service connection.  Under these circumstances, a remand of this matter for further development to inquire with SSA is not reasonably likely to aid in substantiating the claim, and would only serve to unnecessarily delay a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the Board will proceed to a decision on the merits..

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the Veteran served in Vietnam during the Vietnam War, and he contends that he is a combat veteran, the Board finds that the weight of the evidence demonstrates that he did not engage in combat with the enemy.  Service personnel records show that he served as a radio operator.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  None of these awards is probative of combat engagement.  The National Defense Service Medal was awarded to all personnel for honorable active service for any period between June 27, 1950 and July 27, 1954, or between January 1, 1961 and August 14, 1974.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  The Vietnam Service Medal awarded to the veteran was also awarded to all members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or the airspace thereover in direct support of operations in Vietnam.  Similarly, the Republic of Vietnam Campaign Medal was awarded to all service personnel within the cited theater, and is not determinative of combat participation.  See Army Regulation 672-5-1, 28.  While the Veteran was in Vietnam during the war, the law requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99.  The Veteran's service treatment records do not reveal any injuries or wounds associated with combat.  The evidence in favor of combat engagement is limited to the Veteran's undetailed assertion that he is a combat veteran.  This can be found on his VA Form 9 ("I was a combat veteran"), and in medical records, as related to treatment providers ("states that he was a combat vet in Viet Nam" - February 2008 nurse practitioner episodic note).  The Board finds that, in comparison to the service records which leave no hint of combat engagement, the Veteran's recent unexplained and undetailed assertions made in support of claim for benefits are not credible.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Dyshidrotic Eczema

The Board notes that for Vietnam War veterans, certain specific diseases shall be service connected based on presumed exposure to an herbicide agent during Vietnam service, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; however, dyshidrotic eczema is not among these diseases.  See 38 C.F.R. § 3.309(e).  Nevertheless, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current dyshidrotic eczema is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of dyshidrotic eczema in service, and that symptoms of dyshidrotic eczema were not chronic in service and were not continuous after service.  Service treatment records do not reflect any complaint of or treatment for dyshidrotic eczema.  Regarding the skin, the Veteran was treated for acneform lesions on the nose in June 1966, and an infection of the right great toe in August 1966.  At service separation, the Veteran was clinically normal regarding the skin.  

In addition, the report of medical history at service separation, signed by the Veteran, reveals that he had no history or complaints of skin diseases, and that he never had any illness or injury other than those noted.  Because there is also other evidence that establishes the fact of absence of in-service skin injury or disease or chronic symptoms in service, other than the Veteran's own signed statement of medical history at service separation, the provisions of 38 C.F.R. § 3.304(b)(2) (2011) do not apply to prohibit consideration of the service separation history as evidence weighing against the Veteran's claim.  The other data that also establish the facts of  the service treatment record evidence includes the service treatment records showing the Veteran affirmatively sought treatment for disorders affecting the skin, during which time he did not describe symptoms of dyshidrotic eczema, and the physical examination at service separation that was negative for a skin disorder.  

The Veteran is competent to describe skin symptomatology; however, he has not credibly done so in this case in his more recent reports, one in May 2002 and others made for VA compensation purposes, that were first made decades after service separation, which are inconsistent with, and outweighed by, the other and more contemporaneous lay and medical evidence of record that includes the Veteran's own earlier histories.  During a May 2002 VA domiciliary history and physical, the Veteran reported to medical care providers that he has had a rash on his hands and feet "since his army days."  On his more recent VA claim form in April 2005, the Veteran indicated onset of dyshidrotic eczema in June 1967, the very month he separated from service, but noted that he was not treated for it until 1972.  On the VA Form 9, he wrote that he had dyshidrotic eczema since he was discharged from the Army in 1967, and that he did not receive a discharge examination.  

Inconsistent with the Veteran's assertion for VA compensation purposes, of symptoms since the exact month of service separation in June 1967, VA outpatient and private records reveal no treatment for dyshidrotic eczema until May 1999, approximately 32 years after service separation.  Subsequent VA outpatient records reveal ongoing treatment for dyshidrotic eczema since that time.  

Inconsistent with the Veteran other assertions for VA compensation purposes of symptoms since service separation, at an August 2011 VA examination, he reported that he has had the condition for the past 20 or 30 years, which still dates to a post-service onset from 14 to 24 years after service separation, and that he first noticed symptoms in the early 1970's, which also reflects only a post-service onset of symptoms.  Notably, a February 2009 neurology medical student note indicates the Veteran's report of onset of dyshidrotic eczema in 1990, which reflects that for treatment purposes the Veteran reported that the onset of the symptoms of dyshidrotic eczema was about 23 years after service separation.  

While symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)), the Veteran's own account of the onset of symptoms is quite inconsistent.  The Board finds that the weight of the evidence demonstrates that the Veteran did not have dyshidrotic eczema since his army days.  In so finding, the Board is persuaded by the completed and signed examination form that the Veteran was examined for service separation reflecting that he did not have dyshidrotic eczema at that time.  Moreover, the Veteran's own signed account at the time was that he had never had a skin disease, which is consistent with his various accounts of post-service onset of symptoms and post-service treatment, but is inconsistent with his general assertions of onset date in June 1967, the exact month that he separated from service.  This contemporaneous in-service assertion by the Veteran at the time of service separation is highly credible as the Veteran had every reason to be truthful at the time.  His current assertion decades later as to continuity of symptomatology that is alleged to have begun, coincidentally, exactly at the time of service separation in June 1967, is not credible, as it its inconsistent with the Veteran's other histories of onset of symptoms and as the influence of his interest in a claim for VA benefits must be acknowledged.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board finds that the weight of the evidence demonstrates that the Veteran's dyshidrotic eczema is not related to service.  The Board remanded this claim in August 2011 to obtain an opinion regarding nexus to service.  The examiner reviewed the claims file in conjunction with the examination.  The examiner diagnosed eczema, identifying the date of initial diagnosis as August 2000, and hyperhydrosis, identifying initial diagnosis in May 2006.  The examiner offered the opinion that the claimed condition was less likely than not incurred in or caused by service.  The rationale was that there is no mention of a skin disorder or its treatment in the service records or at service separation, and that the first treatment (per the Veteran) was in 1999.  The examiner continued that the direct cause of dyshidrotic dermatitis is unknown; however stress can cause acute flares.  It is not known to be caused by exposure to chemicals such as Agent Orange.  

There is no medical opinion of record that purports to relate dyshidrotic eczema to service.  References in the medical records are presented as recitations of the Veteran's account that he has had the symptoms of disorder since service.  The Board has found this account not to be credible.  Recitation by a medical professional of a non-credible assertion does not enhance its credibility.  In sum, the Board finds that symptoms of dyshidrotic eczema were not chronic in service and were not continuous after service.  The Board also finds that the Veteran's dyshidrotic eczema is not related to service.  Therefore, service connection for 

dyshidrotic eczema is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for dyshidrotic eczema is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


